Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 7-13 in the reply filed on 6/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al. (US 6,497,786) in view of Fehr et al. (US 5,301,847), Walsh (US 6,586,054), and Gonzalez de los Santo et al. (US 2018/0235316, hereinafter “Gonzolez”).
Regarding Claim 7, Kilgore et al. teaches a method of producing a shoe sole (See col. 3, lines 41-43), the method comprising:
providing a midsole and an outsole (See col. 9, lines 47-49);
providing a hot-melt adhesive film (See col. 1, lines 48-50 and col. 7, lines 35-37, wherein thermoplastic, i.e. hot melt, adhesives in film form may be utilized to bond the midsole and outsole), wherein the hot-melt adhesive film is formed from a composition of the hot-melt adhesive film, the composition of the hot-melt adhesive film comprises:
a hot-melt adhesive material, and an electromagnetic radiation absorbing material, uniformly dispersed in the hot-melt adhesive material, wherein the electromagnetic radiation absorbing material comprises a microwave absorbing material (See col. 11, lines 24-56, teaching microwave dopant material, i.e. absorbing material, dispersed throughout the thermoplastic adhesives);
disposing the hot-melt adhesive film between the midsole [16] and the outsole [12], thereby forming a shoe sole material [10] (See col. 14, lines 57-62, and note the sprayed adhesive that is solidified may be considered an adhesive film, or as above, an adhesive film may be placed as an alternative to spraying); and disposing the shoe sole material between a top plate [82] and a bottom plate [84] (See Fig. 7B-C and col. 15, lines 52-58, and note any thin flat material is reasonably considered a plate), and performing a binding process, wherein the binding process comprises applying an electromagnetic radiation onto the shoe sole material to heat the hot-melt adhesive film and binding the midsole and the outsole by the hot-melt adhesive film (See col. 7, lines 55-65, teaching microwave radiation is applied to heat and melt the adhesive for binding), thereby forming the shoe sole, wherein the top plate [82] is arranged under a pressing element [61] of a binding apparatus (See col 16, lines 61-63, wherein sealing member [61] presses membrane/plate [82] and thus is a pressing element), and the bottom plate is arranged on a conveyor [24] of the binding apparatus (See col. 14, line 63 to col. 15, line 34, wherein conveyor [24] carries the pressed materials through the system such that the bottom pressing materials [82] is situated thereon throughout the process).
Kilgore et al. teaches the conveyor [24] that moves the materials between stations may be a conveyor belt, but is silent as to a rotary table.  However, it is known in the art a rotary table is an alternative conveyor to a conveyor belt to transport materials between stations (See, for example, Fehr et al., col. 10, lines 3-6).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to place the pressing plates/membranes [82],[84] with the shoe sole [10] therebetween on a rotary table as opposed to a conveyor belt as a functionally equivalent conveyor to convey the materials between stations as desired.
Kilgore et al. teaches the membrane/plates [82],[84] are not specifically limited as long as they are transparent to microwave energy and generally suitable for vacuum compression, as list silicone as an example (See col. 17, lines 14-34), but is silent as to polypropylene.  However, it is well-known polypropylene is transparent to microwave energy (See Kilgore et al., col. 11, lines 27-29), and further known the polypropylene can be used as an alternative to silicone as a vacuum drawn membrane in vacuum compression/molding processes (See, for example, col. 6, line 60 to col 7, line 23, teaching a flexible, fluid impervious sheet clamped to a tool for vacuum compression may be known materials such as polypropylene, rubber, and silicone).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize other microwave transparent, flexible, fluid impervious materials known to be used as alternatives to silicone and rubber in vacuum systems, as suitable alternatives for the membranes [82],[84] in Kilgore et al. Since polypropylene is such a material and thus would have predictably been suitable as the membrane materials [82],[84].  As above, such thin flat polypropylene sheets/membranes are reasonably considered plates.
Kilgore et al. teach a thermoplastic adhesive as the hot melt, and teaches it must be compatible with the substrates without specifically limiting the structure (See col. 10, lines 15-21), but is silent as to the specific combination claimed.  However, it would have been apparent any thermoplastic/hot melt adhesives known to bond midsoles and outsoles would have predictably been suitable to utilize as the hot melt portion of the adhesive in Kilgore et al.  Both ethylene vinyl acetates (EVA), thermoplastic polyurethanes (TPU), and blends thereof, are well-known as hot melt adhesives used to bond midsoles and outsoles (See, for example, Gonzalez, page 2, paragraph [0034] and 5, paragraph [0064], teaching combinations of TPU and thermoplastic polyolefin such as EVA can be used as adhesive to bond midsoles and outsoles).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a hot melt comprising EVA and TPU, such as is taught in Gonzalez, along with a microwave dopant such as taught to be dispersed in the hot melts in Kilgore et al. because blends of EVA and TPU are known to be suitable hot melts for bonding midsoles and outsoles and dopant therein would have predictably enabled melting of such a hot melt as required in Kilgore et al.  Thus, an EVA/TPU hot melt with microwave dopant dispersed throughout would have predictably been a suitable adhesive for bonding midsoles and outsoles in the process of Kilgore et al.
Regarding Claim 8, the “plates” [82],[84] are taught as being essentially equivalent, thus making equal thickness at least obvious, thus implying the top thickness is not smaller.
Regarding Claim 9, Examiner submits the spacing of the pressing element [61] and conveyor could have had various distances since thickness materials, and or a pressing system including an upper, may require additional spacing, whereas thinner sole material may require less spacing.  Thus, Examiner submits the spacing as claimed would at least would have been obvious since soles are within this size range and since some variability in the spacing would have been expected depending on the specific size of the piece being pressed.  Thus, in the absence of any specific advantage in the spacing claimed, the spacing is considered within the scope of Kilgore et al., or at least rendered obvious thereby.
Regarding Claim 10, the membranes [82],[84] may have a rigid mold portion on there inner surface, which is effectively a mold between them (See col. 17, lines 44-49).
Regarding Claims 11-12, it is noted any position on the rotary table may be considered either centric (if in the interior portion), or eccentric (if close to the edge).
Regarding Claim 13, Kilgore et al. clearly teaches the pressed material may exceed the distance between portion [61] and the bottom surface on which the system resides, i.e. the rotary table (See Fig. 7B, showing lesser distance between [61] and the bottom than between the top and bottom of the pressed materials).  This at least renders obvious that pressed sole material may also exceed this distance in some embodiments.  Further, pressure is applied by membrane after heating for bonding (See col. 14, lines 24-32, and note the claim does not specify that pressure is initiated after heating and thus any pressure applied after heating for bonding, even if begun before heating, reads on the claim as written).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Darland (US 2016/0374435), teaching a pressing system for forming soles using microwave radiation to heat the materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746